196 F.2d 217
In the Matter of the Investigation by January 1952 Grand Jury, Mario L. BOVE, Appellant.
No. 10685.
United States Court of Appeals Third Circuit.
Argued April 9, 1952.
Decided May 2, 1952.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S.
GOURLEY, Judge.
Mario L. Bore, pro se.
No brief filed and no appearance entered for government.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This appeal presents no question on which relief can be given the appellant. The points he made were set out and considered by the district judge when the matter was before him. That opinion, D. C., 102 F. Supp. 911, adequately and correctly covers the matter. The judgment will be affirmed.